Title: From Thomas Jefferson to David Humphreys, 18 March 1789
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris Mar. 18. 1789.

Your favor of Nov. 29. 1788. came to hand the last month. How it happened that mine of Aug. 1787. was fourteen months on it’s way is inconceivable. I do not recollect by what conveyance I sent it. I had concluded however either that it had miscarried or that you had become indolent as most of our countrymen are in matters of correspondence.
The change in this country, since you left it, is such as you can form no idea of. The frivolities of conversation have given way entirely to politicks—men, women and children talk nothing else: and all you know talk a great deal. The press groans with daily productions, which in point of boldness make an Englishman stare, who hitherto has thought himself the boldest of men. A complete revolution in this government has, within the space of two years (for it began with the Notables of 1787) been effected merely by’ the force of public opinion, aided indeed by the want of money which the dissipations of the court had brought on. And this revolution has not cost a single life, unless we charge to it a little riot lately in Bretagne which begun about the price of bread, became afterwards political and ended in the loss of 4. or 5. lives. The assembly of the states general begins the 27th. of April. The representation of the people will be perfect. But they will be alloyed  by an equal number of nobility and clergy. The first great question they will have to decide will be Whether they shall vote by orders or persons. And I have hopes that the majority of the nobles are already disposed to join the tiers etat in deciding that the vote shall be by persons. This is the opinion à la mode at present, and mode has acted a wonderful part in the present instance. All the handsome young women, for example, are for the tiers etat, and this is an army more powerful in France than the 200,000 men of the king. Add to this that the court itself is for the tiers etat, as the only agent which can relieve their wants: not by giving money themselves (they are squeezed to the last drop) but by pressing it from the non-contributing orders. The king stands engaged to pretend no more to the power of laying, continuing or appropriating taxes, to call the States general periodically, to submit letters de cachet to legal restriction, to consent to freedom of the press, and that all this shall be fixed by a fundamental constitution which shall bind his successors. He has not offered a participation in the legislature, but it will surely be insisted on. The public mind is so ripened on all these subjects, that there seems to be now but one opinion. The clergy indeed think separately, and the old men among the Nobles. But their voice is suppressed by the general one of the nation. The writings published on this occasion are some of them very valuable: because, unfettered by the prejudices under which the English labour, they give a full scope to reason, and strike out truths as yet unperceived and unacknoleged on the other side the channel. An Englishman, dozing under a kind of half reformation, is not excited to think by such gross absurdities as stare a Frenchman in the face wherever he looks, whether it be towards the throne or the altar. In fine I beleive this nation will in the course of the present year have as full a portion of liberty dealt out to them as the nation can bear at present, considering how uninformed the mass of their people is. This circumstance will prevent their immediate establishment of the trial by jury. The palsied state of the executive in England is a fortunate circumstance for France, as it will give them time to arrange their affairs internally. The consolidation and funding their debts will give them a credit which will enable them to do what they please. For the present year the war will be confined to the two empires and Denmark against Turkey and Sweden. It is not yet evident whether Prussia will be engaged. If the disturbances of Poland break out into overt acts, it will be a power divided in itself, and so of no weight. Perhaps by the next year England and France may be ready to take  the feild. It will depend on the former principally, for the latter, tho she may be then able, must wish still a little time to see her new arrangements well under way. The English papers and English ministry say the king is well. He is better, but not well: no malady requires a longer time to ensure against it’s return, than insanity. Time alone can distinguish accidental insanity from habitual lunacy.
The operations which have taken place in America lately, fill me with pleasure. In the first place they realize the confidence I had that whenever our affairs get obviously wrong, the good sense of the people will interpose and set them to rights. The example of changing a constitution by assembling the wise men of the state, instead of assembling armies, will be worth as much to the world as the former examples we had given them. The constitution too which was the result of our deliberations, is unquestionably the wisest ever yet presented to men, and some of the accomodations of interest which it has adopted are greatly pleasing to me who have before had occasions of seeing how difficult those interests were to accomodate. A general concurrence of opinion seems to authorize us to say it has some defects. I am one of those who think it a defect that the important rights, not placed in security by the frame of the constitution itself, were not explicitly secured by a supplementary declaration. There are rights which it is useless to surrender to the government, and which yet, governments have always been fond to invade. These are the rights of thinking, and publishing our thoughts by speaking or writing: the right of free commerce: the right of personal freedom. There are instruments for administering the government, so peculiarly trust-worthy, that we should never leave the legislature at liberty to change them. The new constitution has secured these in the executive and legislative departments; but not in the judiciary. It should have established trials by the people themselves, that is to say by jury. There are instruments so dangerous to the rights of the nation, and which place them so totally at the mercy of their governors, that those governors, whether legislative or executive, should be restrained from keeping such instruments on foot but in well defined cases. Such an instrument is a standing army. We are now allowed to say such a declaration of rights, as a supplement to the constitution where that is silent, is wanting to secure us in these points. The general voice has legitimated this objection. It has not however authorized me to consider as a real defect, what I thought and still think one, the perpetual re-eligibility of the  president. But three states out of 11. having declared against this, we must suppose we are wrong according to the fundamental law of every society, the lex majoris partis, to which we are bound to submit. And should the majority change their opinion, and become sensible that this trait in their constitution is wrong, I would wish it to remain uncorrected as long as we can avail ourselves of the services of our great leader, whose talents and whose weight of character I consider as peculiarly necessary to get the government so under way as that it may afterwards be carried on by subordinate characters.
I must give you sincere thanks for the details of small news contained in your letter. You know how precious that kind of information is to a person absent from his country, and how difficult it is to be procured. I hope to receive soon permission to visit America this summer, and to possess myself anew, by conversation with my countrymen, of their spirit and their ideas. I know only the Americans of the year 1784. They tell me this is to be much a stranger to those of 1789. This renewal of acquaintance is no indifferent matter to one acting at such a distance as that instructions cannot be received hot and hot. One of my pleasures too will be that of talking over the old and new with you. In the mean time, and at all times, I have the honor to be with great & sincere esteem Dear Sir Your friend & servant,

Th: Jefferson

